      Case 5:21-cv-01727-EJD Document 31-2 Filed 03/23/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  DECLARATION OF ROBERT L.
                                              URIARTE IN SUPPORT OF
18         v.                                 RINGCENTRAL’S RESPONSE TO
                                              ORDER TO SHOW CAUSE RE:
19   RINGCENTRAL, INC.,                       SEALING MOTIONS

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28
                                                           URIARTE DECL. RE RINGCENTRAL’S OSC
                                                                                     RESPONSE
                                                                            4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 31-2 Filed 03/23/21 Page 2 of 2



 1          I, Robert L. Uriarte, declare and state as follows:

 2          1.      I am a partner at Orrick, Herrington & Sutcliffe LLP, counsel of record for

 3   RingCentral in this action. I am a member of the State Bar of California admitted to practice

 4   before this Court. The statements in this declaration are based on my personal knowledge. If

 5   called to testify as a witness, I could and would competently do so under oath.

 6          2.      Attached hereto as Exhibit 1 is a true and correct copy of an email provided to me

 7   by RingCentral, which I understand RingCentral to have received from one of its existing

 8   customers. I have redacted from Exhibit 1 customer identifying information.

 9          3.      Attached hereto as Exhibit 2 is a true and correct copy of an email discussion
10   between counsel for the parties concerning Zoom’s assertion of confidentiality protection over the

11   SAA and the parties’ respective sealing positions. I have redacted from Exhibit 2 a confidential

12   deal term that both parties agree should be sealed.

13

14          I declare under penalty of perjury under the laws of the United States of America that the

15   forgoing is true and correct to the best of my knowledge.

16          Executed this 23rd day of March, 2021, at Redwood City, California.

17

18
                                                                     /s/ Robert L. Uriarte
19                                                                    ROBERT L. URIARTE
20

21

22

23

24

25

26

27

28
                                                                       URIARTE DECL. RE RINGCENTRAL’S OSC
                                                                                                 RESPONSE
                                                                                        4:21-CV-01727-DMR
